Citation Nr: 1635467	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-11 871	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to August 22, 2012, and in excess of 50 percent prior to March 7, 2016, for bipolar disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 7, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to April 1971 and from September 1975 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for bipolar disorder and assigned an initial 10 percent disability rating.  In a September 2012 rating decision, the Veteran was awarded a higher 50 percent disability rating for his bipolar disorder, effective August 22, 2012.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015, the Board remanded the issues on appeal for further development.

In an April 2016 rating decision, the RO granted a 100 percent disability rating for bipolar disorder, effective March 7, 2016.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's bipolar disorder and entitlement to a TDIU prior to March 7, 2016 remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In May 2016 and August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


